Citation Nr: 1505562	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  09-03 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a disability due to exposure to asbestos.

4.  Entitlement to service connection for a disability due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A hearing was held before the undersigned in October 2014.  The transcript is of record.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability due to exposure to asbestos has been raised by the record in the October 2014 hearing transcript, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

In regard to the Veteran's claim for a disability due to radiation exposure, additional VA treatment records were associated with the claims file subsequent to the January 2009 Statement of the Case.  However, these records do not reveal a diagnosis of throat cancer.  As such, they are not relevant and, therefore, remand for initial AOJ consideration is not warranted.  38 C.F.R. §§ 19.37, 20.1304 (2014). 



FINDINGS OF FACT

1.  In July 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal of the issue of entitlement to service connection for a disability due to exposure to asbestos appeal is requested.

2.  The preponderance of the evidence is against a finding that the Veteran's left knee disorder is related to active service or arose within one year of separation from service.

3.  The preponderance of the evidence is against a finding that the Veteran's right knee disorder was permanently aggravated by active service.

4.  The preponderance of the evidence is against a finding that the Veteran has a disability related to any exposure to radiation in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a disability due to exposure to asbestos have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The Veteran's current left knee disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  The Veteran's current right knee disability was not aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  The Veteran does not have a current disability related to exposure to radiation in active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  After an appeal is transferred to the Board, an appeal withdrawal is effective upon receipt by the Board.  Id.  In a statement received by the Board in July 2014 the appellant stated: "In addition, please withdraw my appeal for asbestosis."  As such, in the present case, the appellant has withdrawn the appeal of the issue of entitlement to service connection for a disability due to exposure to asbestos and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

II.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the duty to notify was satisfied by way of letters sent to the Veteran in February 2007 prior to the initial decision.  

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained and the Veteran was afforded a VA medical examination regarding the right knee in June 2007.  

The Veteran was not afforded a VA medical examination with regard to the claims of entitlement to service connection for a left knee disability or entitlement to service connection for a disability due to exposure to ionizing radiation.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, it is unnecessary to afford the Veteran a VA medical examination regarding the etiology of the left knee disability as the Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for a left knee disability and there is no indication of any association between the Veteran's active service and his current left knee disability other than the Veteran's reports.  It is unnecessary to afford the Veteran an examination regarding the etiology of a disability caused by exposure to radiation.  The Veteran reports that he was treated for throat cancer and that he now has nodules.  There is no indication that the Veteran is currently diagnosed with or was diagnosed with throat cancer.  As such, the Board finds that the duty to assist with regard to providing medical examinations has been met.

The Veteran reported at his hearing before the undersigned that he served from October 1974 to 2004 and that his records from the period after 1975 are missing.  A Request for Information (3101) associated with the claims file reveals that complete medical and dental records were sent to VA.  The form also indicates that all service information was verified as correct and reports the Veteran's period of service as October 1974 to October 1975.  The Veteran's DD 214 reveals that the Veteran was separated from service with a character of discharge of Under Honorable Conditions and was given a reenlistment code of 2.  In addition, VA treatment records reveal that the Veteran received treatment from VA during the period he reported being on active duty.  As there is no indication, other than the Veteran's statements, that the Veteran had active service after October 1975, the Board finds that complete service treatment and personnel records have been associated with the claims file.

At the hearing before the undersigned the Veteran reported that he could get records from a family physician that treated his esophagus.  The Veteran's claim was held open for 90 days for the Veteran to obtain and submit additional evidence.  No additional evidence has been submitted; therefore, the Board will proceed with adjudication.

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77  . 

A veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he entered into military service except for conditions noted on his entrance examination.  38 U.S.C.A. §§ 1111 and 1132. 

If a preexisting disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that particular disability, but the Veteran may bring a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994).  A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding (clear and unmistakable evidence) that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b). 

The presumption of aggravation applies only when the Veteran shows the preservice disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398 (1995).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304 (1993).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183 (1997).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

A.  Left Knee

The Veteran seeks entitlement to service connection for a left knee disability.  The Veteran contends that he fell in service and twisted his left knee.  He was taken to the emergency room and was treated with a splint and crutches.  He reported that he was diagnosed with a sprain and that he was sent back.  Thereafter, he states that his knee was repaired.  The Veteran reports that he has had problems with his knee since service.

Review of the Veteran's service treatment records does not reveal any complaint, diagnosis, or treatment for the left knee.  

Post service treatment records do not reveal complaints of a left knee problem prior to October 1999 when the Veteran was noted to have left knee pain associated with injury in August 1999.  He reported that he had experienced pain, swelling, and limited range of motion since that time.  

In May 2000 the Veteran underwent left anterior cruciate ligament reconstruction with an Achilles tendon bone allograft and lateral meniscus repair using meniscal darts.  The Veteran was noted to have had an accident while on the job while he was a truck driver in August 1999.  Since that time he had problems with giving way, pain, and locking with the knee.  

Entitlement to service connection for a left knee disability is not warranted.  It is acknowledged that the Veteran has a current left knee disability.  However, there is no indication of any left knee injury in service and there is no competent and credible evidence associating the Veteran's left knee disability with the Veteran's active service.  The Veteran reported that he was treated for a left knee injury in service; however, service treatment records do not reveal any complaint, diagnosis, or treatment for the left knee.  The Veteran reported that he had problems with his knee since service; however, post service treatment records do not reveal any complaint of a left knee disability until many years after service and indicate that this was associated with a work injury.  As the preponderance of the evidence is against a finding that the Veteran has a left knee disability related to active service, the claim for service connection is denied.

B.  Right Knee

The Veteran seeks entitlement to service connection for a right knee disability.  The Veteran contends that although he had a meniscectomy to the right knee prior to service, he was found fit for duty and his knee was reinjured in service.

A veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he entered into military service except for conditions noted on his entrance examination.  38 U.S.C.A. §§ 1111 and 1132.  In this case, the Veteran's entrance medical examination noted that the Veteran was sent for an orthopedic consult due to knee surgery.  The orthopedic consult reported no swelling, locking or giving way of the knee since surgery.  It was felt that the Veteran could function in the Air Force.  Therefore, as the Veteran was noted to have a right knee disability at entrance to active service he is not entitled to the presumption of soundness for this condition. 

If a preexisting disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that particular disability, but the Veteran may bring a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994).  A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding (clear and unmistakable evidence) that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b)  

The presumption of aggravation applies only when the Veteran shows the preservice disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398 (1995).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304 (1993).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently p is required.  See Routen v. Brown, 10 Vet. App. 183 (1997).

During service the Veteran was treated for a right knee injury.  It was noted that the Veteran had an old injury with acute twist.  

Post service treatment records reveal that the Veteran has had a total replacement of the right knee.  

The Veteran was afforded a VA medical examination in June 2007.  After examination and consideration of the Veteran's reports of his knee injury, the examiner rendered the opinion that the Veteran's right knee disability was due to his knee surgery prior to service.  The examiner did not feel that the Veteran sustained any kind of injury while he was in the military service and certainly no injury that was substantial enough to produce an accelerated degenerative joint disease.  The degenerative joint disease was most likely accelerated by the surgery prior to service.  In the examiner's opinion the right knee was not aggravated by the military service nor was it caused by the military service.

Entitlement to service connection for a right knee disability is not warranted.  The Veteran's service treatment records reveal that, although he was found fit for duty, he had a prior knee disorder that required surgery to correct.  Therefore, as noted above, the presumption of soundness does not attach.  The service treatment records reveal that the Veteran had treatment for a knee injury in service and post service treatment records reveal that the Veteran has a right knee disability.  However, after examination, a VA examiner rendered the opinion that the Veteran's current right knee disability was not related to his active service and that the Veteran's preexisting right knee disability was not aggravated by his active service.  The examiner found that the Veteran's degenerative joint disease was not accelerated by the Veteran's in service right knee injury.  As the preponderance of the evidence is against the claim, service connection is denied.

C.  Radiation

The Veteran contends that he has a disability due to exposure to radiation in service.  He reports that he was stationed at the Manzano Mountain Nuclear Storage Area and that most his duty was underground.  He reported that he had to go inside areas that were radioactive and on several occasions his badge showed over exposure.  He reported that he had tumors that formed on his larynx, that he was diagnosed in service with stage one cancer, and that he was treated with radiation, chemotherapy, and panendoscopy surgery.  He stated that his current acid reflux is a due to his nodules on his larynx.

The service records are negative for any evidence of any cancer.  On the Veteran's Report of Medical History at separation from service, the Veteran denied having tumors and throat trouble.  The report of a medical examination conducted at that time showed that clinical evaluation of the throat was normal.  

Post service treatment records reveal no diagnosis of throat cancer or residuals of throat cancer.

Entitlement to service connection for a disability due to exposure to radiation in service is not warranted.  The Veteran has not been diagnosed with throat cancer or any other disability identified in the record as being associated with exposure to radiation.  As such, the claim must be denied.  


ORDER

Entitlement to service connection for a disability due to exposure to asbestos is dismissed.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a disability due to exposure to ionizing radiation is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


